Exhibit GUARANTEED PROMISSORY NOTE June 19, 2009 FOR VALUE RECEIVED, the undersigned Zurvita, Inc., hereafter referred to as "Debtor," promises to pay to the order of AmeriPlan Corporation, hereafter referred to as "Creditor," the sum of SIX HUNDRED THOUSAND DOLLARS ($600,00.00) in lawful and legal tender of the United States of America, together with interest of seven and one-half percent (7.5%) per annum, and the principal and interest shall be due and payable in twenty-four (24) equal installments of
